

117 HR 362 IH: U.S. Citrus Protection Act
U.S. House of Representatives
2021-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 362IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2021Mr. Steube introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo prohibit importation of commercially produced fresh citrus fruit originating from the People’s Republic of China.1.Short titleThis Act may be cited as the U.S. Citrus Protection Act. 2.Prohibition on importation of commercially produced fresh citrus fruit originating from the People’s Republic of China(a)In generalNotwithstanding any other provision of law, articles of commercially produced fresh citrus fruit originating from the People’s Republic of China may not be imported into the United States.(b)Effective dateThis Act shall take effect on the date that is 90 days after the date of the enactment of this Act.